Citation Nr: 9918789	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-48 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability.

2.  Entitlement to service connection for skin cancer, 
identified as solar keratosis, claimed as secondary to 
exposure to Agent Orange.

3.  Entitlement to service connection for epistaxis, claimed 
as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for hyperlipidemia, 
claimed as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for epididymitis, 
claimed as secondary to exposure to Agent Orange.

6.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to exposure to Agent 
Orange.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, with periodic active duty for training in the 
Alabama National Guard from November 1977 to May 1978, March 
1986 to October 1986, and November 1986 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied, among others, the veteran's 
claims of entitlement to service connection for skin cancer, 
epistaxis, hyperlipidemia, CAD, and epididymitis, claimed as 
secondary to exposure to Agent Orange.  The RO also denied 
the veteran's petition to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Montgomery, 
Alabama, on July 14, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability was denied by the RO in 
a May 1975 decision, from which the veteran did not perfect 
an appeal.

2.  The evidence received subsequent to May 1975 is relevant 
to the issues and has not been previously submitted; and when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent evidence of record indicating that 
the veteran's epistaxis, CAD, hyperlipidemia, epididymitis, 
or skin cancer, have been diagnosed as chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

4.  There is no competent evidence of record showing a 
relationship between the veteran's epistaxis, skin cancer, 
epididymitis, hyperlipidemia, and CAD, and exposure to Agent 
Orange during his period of active duty.

5.  There is no evidence of record establishing that the 
veteran was exposed to Agent Orange during service.


CONCLUSIONS OF LAW

1.  The RO's May 1975 rating decision, wherein the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) (1998).
2.  The evidence received subsequent to the May 1975 decision 
is new and material, and serves to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claims of entitlement to service connection for 
epistaxis, hyperlipidemia, skin cancer, identified as solar 
keratosis, CAD, and epididymitis, claimed as secondary to 
Agent Orange exposure are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability in a May 
1975 rating decision.  The veteran did not perfect an appeal 
of this decision.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105.  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims (Court) 
has held that the first determination is whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Since the May 1975 RO decision, the veteran has submitted 
medical treatment evidence relating to his bilateral hearing 
loss disability.  This evidence includes a March 1995 private 
medical report indicating that he has and average auditory 
threshold of 40 decibels in both ears, with a 64 percent 
speech discrimination result in the right ear and a 64 
percent speech discrimination in the left ear.  Additionally, 
the report notes that the veteran reported noise exposure in 
service due to arms fire and that he has a significant drop 
in hearing at the 2000 Hertz level in both ears, suggesting a 
connection between these events.  Other evidence submitted 
indicates that the veteran wears hearing aids in both ears.  
Because this evidence was not of record at the time of the 
prior decision it is new, and it is material since it 
pertains to the disability at issue.  Moreover, the Board 
finds that not only is the evidence new and material, but 
that it must be considered in order to ensure that there is a 
complete record for evaluation of the veteran's claim.  
Accordingly, the evidence submitted constitutes new and 
material evidence sufficient to reopen his claims.  Having 
reopened the veteran's claim, the Board finds that further 
development is required before a decision can be made.  
Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability will be 
addressed in the remand portion of this decision.  

2.  Entitlement to service connection for multiple disorders 
claimed as secondary to Agent Orange exposure.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran did not 
receive any combat citations, and he does not claim that any 
of his disabilities or Agent Orange exposure occurred during 
combat, so this provision does not apply to him.

An exception to the general requirements for well grounding a 
claim applies to cases where the veteran has one of several 
listed diseases related to Agent Orange exposure.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Service connection 
will be awarded automatically on a presumptive basis where 
the veteran served in Vietnam and has one of the enumerated 
diseases listed in 38 C.F.R. § 3.309 (1998). See 38 U.S.C.A. 
§ 1116(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1998).  
However, a veteran who does not have one of the listed 
diseases must establish a medical nexus between his non-
listed disability and exposure to Agent Orange, and must 
establish that he or she was exposed to Agent Orange in 
service, since the presumption of exposure does not apply 
absent a listed disability.  See McCartt v. West, 12 Vet. 
App. 164, 168-69 (1999).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Additionally, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998), will be considered 
chronic.  Id.
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1998), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
epistaxis, hyperlipidemia, CAD, epididymitis, and skin cancer 
identified as solar keratosis, are not well grounded.  
Although it is not clear whether or not the RO denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that even if the RO did not, 
the Board's decision to do so is not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeals on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

In the present case, although the veteran served in Vietnam, 
the medical records submitted in support of the appellant's 
claims do not include a diagnosis of any of the listed 
disabilities for which service connection can be awarded on a 
presumptive basis due to exposure to Agent Orange.  See 38 
C.F.R. § 3.307(a)(6), § 3.309(e) (1998).  Specifically, 
either his claimed disorders are not included as potential 
residuals of Agent Orange exposure, as is the case with his 
claimed epistaxis, epididymitis, CAD, and hyperlipidemia, or 
the disorder alleged has not been diagnosed as one of the 
listed disabilities.  His skin cancer has been identified as 
solar keratosis, which is not one of the types of cancer 
listed in the regulations, and he has never been diagnosed 
with chloracne or acneform disease.  Id.  

To the extent that the veteran is claiming, absent medical 
evidence, that he currently has a listed disability or that 
his disorders are due to Agent Orange exposure, he is not 
competent to diagnose his disability or provide an opinion as 
to medical causation.  Wandel v. West, 11 Vet. App. 200 
(1998); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, the 
medical evidence fails to show that the veteran currently 
suffers from any recognized impairment under the regulations; 
therefore, the veteran's claims of entitlement to service 
connection for epistaxis, hyperlipidemia, epididymitis, skin 
cancer identified as solar keratosis, and CAD, due to 
exposure to Agent Orange are not well grounded.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because competent evidence tending 
to link any current disorder to service or herbicide exposure 
therein has not been presented, the Board finds that the 
veteran has failed to submit evidence sufficient to establish 
entitlement to service connection for epistaxis, 
hyperlipidemia, epididymitis, skin cancer identified as solar 
keratosis, and CAD secondary to Agent Orange exposure without 
regard to the presumptive regulations.  

Moreover, with regard to the veteran's claim of epididymitis, 
there are no post service-treatment records in the claims 
file regarding this disorder, and the veteran testified at 
his July 1998 hearing before a member of the Board that he 
had not had an occurrence of epididymitis since two or three 
years after discharge, roughly 1970-71, thus belying the 
existence of a current disability.  

Additionally, as noted above, in the absence of a listed 
disability, the veteran must establish the in service 
incurrence of exposure to Agent Orange because the 
presumption of exposure does not apply absent a listed 
presumptive disability.  McCartt v. West, 12 Vet. App. 164, 
168-69 (1999).  There is no indication in the record that the 
veteran was exposed to Agent Orange other that the fact that 
he served in Vietnam.  He has not alleged any specific 
incidents of exposure, and his service records do not confirm 
any incidents of exposure.  

Consequently, the veteran has failed to establish a current 
disability with regard to epididymitis, and has not presented 
evidence of a nexus between his CAD, skin cancer identified 
as solar keratosis, hyperlipidemia, and epistaxis, and 
exposure to Agent Orange.  Moreover, he has not provided 
evidence of his exposure to Agent Orange in Vietnam.  
Accordingly, his claims of entitlement to service connection 
for hyperlipidemia, epididymitis, CAD, skin cancer, and 
epistaxis, claimed as secondary to Agent Orange exposure, are 
not well-grounded. 


ORDER

New and material evidence having been received to reopen 
claim of entitlement to service connection bilateral hearing 
loss disability, the petitions to reopen this claim is 
granted.

Entitlement to service connection for epistaxis, 
hyperlipidemia, CAD, epididymitis, and skin cancer, 
identified as solar keratosis, claimed as secondary to Agent 
Orange exposure is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability.  The veteran has contended that his 
hearing was damaged due to regular exposure to arms fire 
during weapons training in service, particularly training on 
the M16 and M60.  The veteran's service personnel records and 
DD 214 confirm that he had training in M16 and other weaponry 
as part of his service experiences.  Moreover, the March 1995 
private medical record indicates that there may be some 
connection between his low frequency hearing loss and his 
noise exposure in service.  Additionally, at his July 1998 
hearing the veteran testified that his post-service 
employment did not involve noise exposure.  Moreover, private 
medical records indicate the presence of bilateral hearing 
loss as early as 1977.  
Given this evidence, the Board finds that the RO should 
schedule the veteran for a VA audio examination, the 
examination should include a controlled  speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  The examiner should review the claims file and render 
an opinion as to whether the veteran's current bilateral 
hearing loss disability is related to service.  The RO should 
notify the veteran of the consequences of failing to report 
for the examination.  38 C.F.R. § 3.655 (1998).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should schedule the veteran 
for a VA audio examination.  The RO 
should notify the veteran of the 
consequences of failing to report for the 
examination.  The claims file must be 
provided to the examiner for review prior 
to the examination.  The examination 
should include a controlled  speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The examiner 
should review the claims file and render 
an opinion as to whether the veteran's 
current bilateral hearing loss disability 
is related to noise exposure in service.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West Supp. 1999)(Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

